

Exhibit 10.1


 
 
SECURITIES PURCHASE AGREEMENT
 
Dated as of October 22, 2013
 
among
 
ALLIQUA, INC.
 
and
 
CROSSOVER HEALTHCARE FUND, LLC


 
1

--------------------------------------------------------------------------------

 






SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of October 22,
2013 by and among Alliqua, Inc., a Florida corporation (the “Company”), and
Crossover Healthcare Fund, LLC (the “Purchaser”).
 
The parties hereto agree as follows:
 
ARTICLE I
Purchase and Sale of Preferred Stock and Warrants
Section 1.1 Purchase and Sale of Preferred Shares and Warrants.  Upon the
following terms and conditions, the Company shall issue and sell to the
Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees, to purchase from the Company, at a purchase price of
$1,000,000 (the “Purchase Price”), (a) 250,000 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Shares”), and (b) five year warrants (the “Warrants”) to purchase (x) 5,555,555
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) at an exercise price of $0.10 per share and (y) 5,555,555 shares of
Common Stock at an exercise price of $0.11 per share.  The designation, rights,
preferences and other terms and provisions of the Series A Convertible Preferred
Stock are set forth in the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock attached hereto as
Exhibit B (the “Certificate of Designation”). The Warrants shall be in the form
attached hereto as Exhibit C.  The Company and the Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”) or Section 4(2) of the Securities Act.
 
Section 1.2 Conversion Shares.  The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of shares of Common Stock equal to
the number of shares of Common Stock as shall from time to time be sufficient to
effect the conversion of all of the Preferred Shares issued pursuant to this
Agreement and issuable upon the exercise of the Warrants issued pursuant to this
Agreement (the “Warrant Shares”).  Any shares of Common Stock issuable upon
conversion of the Preferred Shares are herein referred to as the “Conversion
Shares”.
 
Section 1.3 Closing.  The closing of the purchase and sale of the Preferred
Shares and Warrants to be acquired by the Purchaser from the Company under this
Agreement (the “Closing”) shall take place at the offices of Haynes and Boone,
LLP at 10:00 a.m., New York time, on such date as the Purchaser and the Company
may agree upon (the “Closing Date”).
 
ARTICLE II
Representations and Warranties
Section 2.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser, as of the date hereof and the Closing
Date (except as set forth on the Schedule of Exceptions attached hereto as
Exhibit A (the “Schedule”) with each numbered Schedule corresponding to the
section number herein), as follows:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any subsidiaries except as set forth in
Schedule 2.1(g) hereto.  Each subsidiary of the Company is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized (to the extent such concept or any similar
concept exists in non-U.S. jurisdictions) and has the requisite corporate or
other applicable organizational power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.  The
Company and each such subsidiary is duly qualified as a corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, operations, properties, prospects, or financial
condition of the Company and its subsidiaries and/or any condition, circumstance
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to perform any of its obligations under this Agreement or
any of the other Transaction Documents (as defined below).
 
 
2

--------------------------------------------------------------------------------

 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement and the Warrants
(collectively, as amended from time to time, the “Transaction Documents”), and
to issue and sell the Preferred Shares and the Warrants in accordance with the
terms hereof.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or shareholders is required.  This Agreement
has been duly executed and delivered by the Company.  The other Transaction
Documents will have been duly executed and delivered by the Company at the
Closing.  Each of the Transaction Documents constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c) Capitalization.  The authorized capital stock of the Company, the number of
shares of such capital stock issued and outstanding, and the number of shares of
capital stock reserved for issuance upon the exercise or conversion of all
outstanding warrants, stock options, and other securities issued by the Company,
as of the date hereof, are set forth on Schedule 2.1(c) hereto.  All of the
outstanding shares of the Common Stock and any other outstanding security of the
Company have been duly and validly authorized and validly issued, fully paid and
nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom.  Except as set forth in this Agreement and as set forth on Schedule
2.1(c) hereto, no shares of Common Stock or any other security of the Company
are entitled to preemptive rights, registration rights, rights of first refusal
or similar rights and there are no outstanding options, warrants, scrip, rights
to subscribe to, call or commitments of any character whatsoever granted by the
Company or existing pursuant to agreements to which the Company is a party and
relating to, or securities or rights convertible into, any shares of capital
stock of the Company.  Furthermore, except as set forth in this Agreement and as
set forth on Schedule 2.1(c) hereto, there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the
Company.  Except for customary transfer restrictions contained in agreements
entered into by the Company in order to sell restricted securities or as
provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities.  Except as set
forth on Schedule 2.1(c), the Company is not a party to, and it has no knowledge
of, any agreement or understanding restricting the voting or transfer of any
shares of the capital stock of the Company.  Except as disclosed on Schedule
2.1(c) or Schedule 2.1(k), (i) there are no outstanding debt securities, or
other form of Indebtedness (as defined in Section 2.1(k)) of the Company or any
of its subsidiaries, (ii) there are no outstanding securities of the Company or
any of its subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings, agreements or arrangements
by which the Company or any of its subsidiaries is or may become bound to redeem
a security of the Company or any of its subsidiaries, (iii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements, or
any similar plan or agreement, and (iv) as of the date of this Agreement, except
as disclosed on Schedule 2.1(c), to the Company’s knowledge, no Person (as
defined below) or group of related Persons beneficially owns or has the right to
acquire by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the Common Stock.  Except as disclosed on
Schedule 2.1(c), any Person with any right to purchase securities of the Company
that would be triggered as a result of the transactions contemplated hereby or
by any of the other Transaction Documents has waived such rights or the time for
the exercise of such rights has passed.  Except as set forth on Schedule 2.1(c),
there are no options, warrants or other outstanding securities of the Company
(including, without limitation, any equity securities issued pursuant to any of
the Company’s equity compensation plans) the vesting of which will be
accelerated by the transactions contemplated hereby or by any of the other
Transaction Documents.  The Company has furnished or made available to the
Purchaser true and correct copies of the Company’s Articles of Incorporation as
in effect on the date hereof (the “Charter”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”).  For purposes of this Agreement,
“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(d) Issuance of Shares.  The Preferred Shares and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and the
Preferred Shares, when paid for or issued in accordance with the terms hereof,
shall be validly issued and outstanding, fully paid and nonassessable and
entitled to the rights and preferences set forth in the Certificate of
Designation.  When the Warrant Shares are issued in accordance with the terms of
the Warrants, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, and the
holders shall be entitled to all rights accorded to a holder of Common Stock.
When the Conversion Shares are issued in accordance with the terms of the
Certificate of Designation, such shares will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Charter or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company or any of its subsidiaries are bound or affected, except, in the
case of clauses (ii), (iii) and (iv), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.  The
business of the Company and its subsidiaries is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect.  The Company is not required under federal,
state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents, or issue and sell the Preferred
Shares, the Warrants and the Conversion Shares in accordance with the terms
hereof or thereof (other than any filings that may be required to be made by the
Company with the Commission or state securities administrators subsequent to the
Closing, any registration statement that may be filed pursuant hereto, and the
Certificate of Designation); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of the Purchaser herein.
 
(f) Commission Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(g) of the Securities Exchange Act of 1934,
as amended the “Exchange Act”), and except as disclosed on Schedule 2.1(f), the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”).  The Company has delivered or made available to the
Purchaser true and complete copies of the Commission Documents.  The Company has
not provided to the Purchaser any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.  At the times of their respective filings, the Commission Documents,
as amended, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents.  To the knowledge of the Company, as of their
respective dates, none of the Commission Documents, as amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the Commission Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable rules
and regulations with respect thereto.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the financial position of the Company
and its subsidiaries as of the dates thereof and the results of operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
(g) Subsidiaries.  Schedule 2.1(g) hereto sets forth each subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership.  For the purposes of this
Agreement, “subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.  All of the
outstanding shares of capital stock of each subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock.  Neither the Company nor any
subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence.  Except as set forth on Schedule 2.1(l), there are no
outstanding charges, pledges, escrow arrangements or other liens affecting the
shares of any subsidiary. Neither the Company nor any subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any subsidiary.  Except as set forth in the
Commission Documents, neither the Company nor any subsidiary holds any equity,
debt or other interests of any kind in any other Person.
 
(h) No Material Adverse Change.  Since December 31, 2012, the Company has not
experienced or suffered any Material Adverse Effect.
 
(i) No Undisclosed Liabilities.  Neither the Company nor any of its subsidiaries
has incurred any liabilities, obligations, claims or losses (whether liquidated
or unliquidated, secured or unsecured, absolute, accrued, contingent or
otherwise) other than those described in the Commission Documents or incurred in
the ordinary course of the Company’s or its subsidiaries respective businesses
since December 31, 2012 which, individually or in the aggregate, do not or would
not have a Material Adverse Effect on the Company or its subsidiaries.
 
 
4

--------------------------------------------------------------------------------

 
(j) No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(k) Indebtedness.  Schedule 2.1(k) hereto sets forth all outstanding secured and
unsecured Indebtedness of the Company or any subsidiary, or for which the
Company or any subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $75,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $75,000 due under leases
required to be capitalized in accordance with GAAP.  Neither the Company nor any
subsidiary is in default with respect to any Indebtedness.
 
(l) Title to Assets.  All material assets of the Company and its subsidiaries,
including all mineral properties and real estate, are described generally in the
Commission Documents. Each of the Company and the subsidiaries has good,
recorded (if required by applicable law) and marketable title to all of its real
and personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except as set forth on Schedule 2.1(l)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect. All leases of the Company and each of its subsidiaries are valid
and subsisting and in full force and effect.
 
(m) Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
(each, an “Action”) pending or, to the knowledge of the Company, threatened
against the Company or any subsidiary which questions the validity of this
Agreement or any of the other Transaction Documents or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto.  There is no Action pending or, to the knowledge of the
Company, threatened, against or involving the Company, any subsidiary or any of
their respective properties or assets, which individually or in the aggregate,
would reasonably be expected, if adversely determined, to have a Material
Adverse Effect.  To the knowledge of the Company, there is no Action pending or
threatened against any of the Company’s directors, officers or other in their
capacities as such, which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any subsidiary or, to the
knowledge of the Company, any officers or directors of the Company or any
subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(n) Compliance with Law.  The business of the Company and the subsidiaries has
been and is presently being conducted in all material respects in accordance
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances, except where, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect.  The Company and each of its subsidiaries have all franchises,
permits, licenses, concessions, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(o) Taxes.  Except as disclosed on Schedule 2.1(o), the Company and each of the
subsidiaries has, in all material respects, accurately prepared and filed all
federal, state, foreign and other tax returns required by law to be filed by it,
has paid or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable.  None of the federal income tax returns
of the Company or any subsidiary have been audited by the Internal Revenue
Service or any comparable state or foreign authority.  The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal, state, foreign or otherwise) of any nature whatsoever, whether
pending or threatened against the Company or any subsidiary for any period, nor
of any basis for any such assessment, adjustment or contingency.
 
(p) Certain Fees.  Except as set forth on Schedule 2.1(p) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any subsidiary or the Purchaser with respect to the transactions contemplated
by this Agreement.
 
(q) Disclosure.  Neither this Agreement or the Schedule hereto nor any other
documents, certificates or instruments furnished to the Purchaser by or on
behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r) Operation of Business.  The Company and each of the subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others, except where failure to own such
property or possess such rights would not have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
(s) Environmental Compliance.  Except as set forth on Schedule 2.1(s), the
Company and each of its subsidiaries has obtained all material approvals,
authorizations, certificates, consents, licenses, concessions, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any  Environmental Laws, unless the
failure to obtain such approvals, authorizations, certificates, consents,
licenses, concessions, orders and permits or other similar authorizations,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except as set forth on Schedule 2.1(s), the Company has all
necessary governmental approvals required under all Environmental Laws in
connection with its business or in the business of any of its subsidiaries as
now being conducted and as proposed to be conducted except for those approvals,
if any, for which the failure to possess, individually or in the aggregate,
could not be reasonably expected to have a Material Adverse Effect. To the
knowledge of the Company, the Company and each of its subsidiaries are also in
compliance in all material respects with all other limitations, restrictions,
conditions, standards, requirements, schedules and timetables required or
imposed under all Environmental Laws.  Except for such instances as would not
individually or in the aggregate have a Material Adverse Effect, there are no
past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its subsidiaries
that violate or may violate any Environmental Law after the Closing Date or that
may give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
 
(t) Books and Records; Internal Accounting Controls.  The books and records of
the Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary.  The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions is taken
with respect to any differences.
 
(u) Material Agreements.  Neither the Company nor any subsidiary is a party to
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to a registration statement on Form S-1 (collectively,
“Material Agreements”) if the Company or any subsidiary were registering
securities under the Securities Act, except such Material Agreements as are
filed as an exhibit to one or more of the Commission Documents or as set forth
on Schedule 2.1(u).  The Company and each of its subsidiaries has in all
material respects performed all the obligations required to be performed by them
to date under the foregoing agreements, have received no notice of default and
are not in default under any Material Agreement now in effect, the result of
which could reasonably be expected to cause a Material Adverse Effect.  No
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company or of any subsidiary limits the payment of dividends
on the Preferred Shares, other preferred stock of the Company, if any, or the
Common Stock.
 
(v) Transactions with Affiliates.  Except for customary employment contracts or
as set forth in the Commission Documents or on Schedule 2.1(v), there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (a) the Company or any
subsidiary on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any of its subsidiaries, or, to the
knowledge of the Company, any person owning any capital stock of the Company or
any subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
(w) Securities Act of 1933.  Based in material part upon the representations
herein of the Purchaser, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Preferred Shares and the Warrants hereunder.  Neither
the Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Preferred Shares, the
Warrants or similar securities to, or solicit offers with respect thereto from,
or enter into any preliminary conversations or negotiations relating thereto
with, any person, or has taken or will take any action so as to bring the
issuance and sale of any of the Preferred Shares and the issuance of the
Warrants under the registration provisions of the Securities Act and applicable
state securities laws, and neither the Company nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the Preferred
Shares and Warrants.
 
(x) Governmental Approvals.  Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which, if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to Section 3.15 hereof, no authorization, consent, approval,
license, exemption of, filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the Preferred Shares and the Warrants, or for the performance by the
Company of its obligations under the Transaction Documents.
 
 
6

--------------------------------------------------------------------------------

 
(y) Employees.  Neither the Company nor any subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. Neither the
Company nor any subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such subsidiary required to be disclosed
in the Commission Documents that is not so disclosed.  No officer, consultant or
key employee of the Company or any Subsidiary whose termination, either
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any subsidiary.
 
(z) Absence of Certain Developments.  Except as disclosed in the Commission
Documents or on Schedule 2.1(z), since June 30, 2013, neither the Company nor
any subsidiary has:
 
(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business that are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;
 
(iii) discharged or satisfied any lien or encumbrance in excess of $200,000 or
paid any obligation or liability (absolute or contingent) in excess of $200,000,
other than current liabilities paid in the ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $200,000, except in the ordinary
course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights;
 
(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation, except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $200,000;
 
(x) entered into any material transaction, whether or not in the ordinary course
of business;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa) Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
 
7

--------------------------------------------------------------------------------

 
(bb) ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the issuance and
sale of the Preferred Shares and Warrants will not involve any transaction which
is subject to the prohibitions of Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or in connection with which a tax
could be imposed pursuant to Section 4975 of the Internal Revenue Code of 1986,
as amended (the“Code”), provided that, if any of the Purchasers, or any person
or entity that owns a beneficial interest in any of the Purchasers, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met. As used in this Section 2.1(bb), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or any subsidiary or by any trade or business,
whether or not incorporated, which, together with the Company or any subsidiary,
is under common control, as described in Section 414(b) or (c) of the Code.
 
(cc) Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Preferred Shares in
accordance with this Agreement and the Certificate of Designation is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interest of other stockholders of the Company.
 
(dd) No Integrated Offering.  Neither the Company, nor any of its affiliates or
subsidiaries, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Preferred Shares and Warrants pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act which would
prevent the Company from selling the Preferred Shares and Warrants pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Preferred Shares and Warrants to be integrated with other offerings.  The
Company does not have any registration statement pending before the Commission
or currently under the Commission’s review and, except as set forth in the
Commission Documents, since January 1, 2013, the Company has not offered or sold
any of its equity securities or debt securities convertible into equity
securities.
 
(ee) Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed in its financial statements that
should be disclosed in accordance with GAAP.
 
(ff) No Disagreements with Accountants.  There are no unresolved disagreements
regarding the Company’s accounting policies presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants
formerly or presently employed by the Company. To the Company’s knowledge, such
accountants are an independent registered public accounting firm as required by
the Securities Act.
 
(gg) Material Non-Public Information.  Except with respect to (i) certain
projected sales and financial data and the key assumptions made in the
compilation thereof and (ii) the terms of the transactions contemplated hereby
and by the other Transaction Documents, the Company has not provided the
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information.
 
(hh) Sarbanes-Oxley Act.  The Company is in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules
and regulations promulgated thereunder.
 
Section 2.2 Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties to the Company with
respect solely to itself:
 
(a) Organization and Standing of the Purchaser.  The Purchaser is a corporation,
limited liability company or partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
 
(b) Authorization and Power.  The Purchaser has the requisite power and
authority to enter into and perform on this Agreement and to purchase or acquire
the Preferred Shares and Warrants being sold or issued to it hereunder. The
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of the
Purchaser or its board of directors, stockholders, or partners, as the case may
be, is required.  The Transaction Documents to which the Purchase is a party
have been duly authorized, executed and delivered by the Purchaser and
constitute, or shall constitute when executed and delivered, a valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
the terms thereof.
 
 
8

--------------------------------------------------------------------------------

 
(c) No Conflicts.  The execution, delivery and performance of the Transaction
Documents to which the Purchase is a party and the consummation by the Purchaser
of the transactions contemplated hereby and thereby do not and will not (i)
result in a violation of the Purchaser’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to the Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on the
Purchaser).  The Purchaser is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents to which the Purchase is a party or to purchase
the Preferred Shares and Warrants in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, the Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
 
(d) Purchase For Own Account.  The Purchaser is acquiring the Preferred Shares
and the Warrants solely for its own account and not with a view to or for sale
in connection with distribution.  The Purchaser does not have a present
intention to sell the Preferred Shares or the Warrants, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Preferred Shares or the Warrants to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 2.2(h) below, the Purchaser does not agree to hold the Preferred
Shares or the Warrants for any minimum or other specific term and reserves the
right to dispose of the Preferred Shares or the Warrants at any time in
accordance with federal and state securities laws applicable to such
disposition. The Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Preferred Shares and the Warrants and
that it has been given full access to such records of the Company and the
subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
(e) Status of Purchaser.  The Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act.  The Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and the Purchaser is not a broker-dealer.
 
(f) Opportunities for Additional Information.  The Purchaser acknowledges that
it has had the opportunity to ask questions of and receive answers from, or
obtain additional information from, the executive officers of the Company
concerning the financial and other affairs of the Company, and to the extent
deemed necessary in light of the Purchaser’s personal knowledge of the Company’s
affairs, the Purchaser has asked such questions and received answers to the full
satisfaction of the Purchaser, and the Purchaser desires to invest in the
Company.
 
(g) No General Solicitation.  The Purchaser acknowledges that the Preferred
Shares and the Warrants were not offered to the Purchaser by means of any form
of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Purchaser was invited by any of the
foregoing means of communications.
 
(h) Rule 144.  The Purchaser understands that the Preferred Shares and Warrants
(along with any Conversion Shares and Warrant Shares) must be held indefinitely
unless such securities are registered under the Securities Act or an exemption
from registration is available.  The Purchaser acknowledges that it is familiar
with Rule 144 of the rules and regulations of the Commission, as amended,
promulgated pursuant to the Securities Act (“Rule 144”), and that the Purchaser
has been advised that Rule 144 permits resales only under certain
circumstances.  The Purchaser understands that to the extent that Rule 144 is
not available, the Purchaser will be unable to sell any Preferred Shares or
Warrants (along with any Conversion Shares and Warrant Shares) without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
(i) General.  The Purchaser understands that the Preferred Shares and Warrants
are being offered and sold in reliance on a transactional exemption from the
registration requirement of federal and state securities laws and the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Preferred Shares and Warrants.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE III
 
Covenants
The Company covenants with the Purchaser as follows, which covenants are for the
benefit of the Purchaser and its permitted assignees (as defined herein):
 
Section 3.1 Securities Compliance.  The Company shall notify the Commission and
all applicable state authorities in accordance with their respective rules and
regulations, of the transactions contemplated by any of the Transaction
Documents, including filing a Form D with respect to the Preferred Shares, the
Warrants and the Conversion Shares as required under Regulation D and applicable
“blue sky” laws, and shall take all other necessary action and proceedings as
may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Preferred Shares, the Warrants and the
Conversion Shares to the Purchaser or subsequent holders.
 
Section 3.2 Registration and Listing.  The Company shall cause its Common Stock
to continue to comply in all respects with its reporting and filing obligations
under Section 13 or 15(d) of the Exchange Act, to comply with all requirements
related to any registration statement filed pursuant to the Transaction
Documents, and to not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted therein. So long as the Company is required to make filings with the
Commission pursuant to Section 13 or 15(d) of the Exchange Act, the Company will
take all action necessary to continue the listing or trading of its Common Stock
on the OTCQB Market or other exchange or market on which the Common Stock is
trading or may be traded in the future.  Subject to the terms of the Transaction
Documents, the Company further covenants that it will take such further action
as the Purchaser may reasonably request, all to the extent required from time to
time to enable the Purchaser to sell the Preferred Shares and Warrants (along
with any Conversion Shares and Warrant Shares) without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act. Upon the request of the Purchaser, the
Company shall deliver to the Purchaser a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
Section 3.3 Compliance with Laws.  The Company shall comply, and cause each
subsidiary to comply, in all material respects with all applicable laws, rules,
regulations and orders, except for such noncompliance with which could
reasonably be expected to have a Material Adverse Effect.
 
Section 3.4 Keeping of Records and Books of Account.  The Company shall keep and
cause each subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
Section 3.5 Amendments.  As long as at least 20% of the originally issued
Preferred Shares are outstanding, the Company shall not amend or waive any
provision of the Charter or Bylaws in any way that would adversely affect the
liquidation preferences, dividend rights, conversion rights, voting rights or
redemption or other rights of the Preferred Shares; provided, however, that any
creation and issuance of another series of Junior Stock (as defined in the
Certificate of Designation) or any other class or series of equity securities
which by its terms shall rank on parity with the Preferred Shares (the creation
and issuance of which was permitted under the Certificate of Designation) shall
not be deemed to adversely affect such rights, preferences or privileges.
 
Section 3.6 Other Agreements.  Except with the written consent of the Purchaser,
neither the Company nor any subsidiary shall enter into any agreement in which
the terms of such agreement would restrict or impair the right or ability of the
Company or any subsidiary to perform under any Transaction Document.
 
Section 3.7 Use of Proceeds.  The net proceeds from the sale of Preferred Shares
and Warrants shall be used for general working capital and fees and expenses
related to the offering and sale of the Preferred Shares and Warrants and
general working capital of the Company.  None of the net proceeds from the sale
of the Preferred Shares and Warrants hereunder shall be used by the Company to
redeem or repurchase any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation.
 
Section 3.8 Reservation of Shares.  So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, free of
preemptive rights and other similar contractual rights of stockholders, a number
of shares of Common Stock equal to the number of shares of Common Stock needed
to provide for the issuance of the Conversion Shares and the mandatory issuance
of Common Stock as payment of dividends on the Preferred Shares as provided in
the Certificate of Designation.
 
Section 3.9 Disclosure of Transaction.  The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the Certificate of Designation and the form of Warrant) as soon
as practicable following the Closing Date but in no event more than four (4)
Trading Days following the Closing Date, which Form 8-K shall be subject to
prior review and comment by the Purchaser at least one (1) day prior to its
filing. “Trading Day” means any day during which the OTCQB Market (or other
quotation venue or principal exchange on which the Common Stock is traded) shall
be open for trading.
 
 
10

--------------------------------------------------------------------------------

 
Section 3.10 Disclosure of Material Information.  The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide the Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information (other than
with respect to the terms of the transactions contemplated by this Agreement),
unless prior thereto the Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information.  The Company
understands and confirms that the Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
Section 3.11 Sarbanes-Oxley Act.  The Company shall be in compliance in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002, and the rules and regulations promulgated thereunder, as required under
such Act.
 
Section 3.12 Pledge of Securities.  The Company acknowledges that the Preferred
Shares, Conversion Shares, Warrants and/or the Warrant Shares may be pledged by
the Purchaser in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by some or all of such securities.  The
pledge of any of such securities shall not be deemed to be a transfer, sale or
assignment of such securities under any of the Transaction Documents, and the
Purchaser shall not be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company.  At the Purchaser’s expense, the
Company hereby agrees to execute and deliver such documentation as a pledgee of
any of such securities may reasonably request to acknowledge a pledge of any of
such securities to such pledgee by the Purchaser.
 
Section 3.13 Registration Rights.
 
(a) Subject to the terms set forth herein, at any time after six months from the
date hereof and upon any date on which the Conversion Shares and the Warrant
Shares (collectively, the “Registrable Securities”) are not eligible to be
resold pursuant to Rule 144 without restriction, the Purchaser, for as long as
it owns Preferred Shares or Warrants, may request that the Company file a resale
shelf registration statement under the Securities Act on Form S-1 or any similar
long-form registration covering the public resale of the Registrable Securities
or, if available, on Form S-3 or any similar short-form registration, on the
terms and conditions set forth in this Section 3.15. All registrations requested
pursuant to this Section 3.15(a) are referred to herein as “Demand
Registrations.”
 
(b) The Company shall pay all registration expenses (as hereinafter defined) in
connection with any Demand Registrations. The Company shall file a registration
statement in connection with any Demand Registration with the Commission within
ninety (90) days following its receipt of the Purchaser’s valid notice
requesting such Demand Registration. The Company agrees to use all commercially
reasonable efforts to (i) cause such registration statement to be declared
effective by the Commission as soon as reasonably practicable after its filing
with the Commission; and (ii) keep such registration statement continuously
effective with the Commission for the lesser of (A) until all of the Registrable
Securities are eligible for resale under Rule 144 without restriction, or (B)
until all Registrable Securities covered by such registration statement have
been sold.
 
(c) The Company may postpone for up to ninety (90) days the filing or the
effectiveness of a registration statement for a Demand Registration to the
extent the board of directors of the Company in good faith determines that such
postponement is necessary in order to avoid premature disclosure of a material
financing, acquisition, recapitalization, reorganization or other material
transaction, the disclosure of which would have a Material Adverse Effect. The
Company may delay a Demand Registration hereunder only once in any twelve (12)
month period.
 
(d) The Company shall have the right to select an investment banker(s) and
manager(s) to administer any Demand Registration, subject to the approval of the
Purchaser, which approval shall not be unreasonably withheld or delayed.
 
ARTICLE IV
 
Conditions
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Securities.  The obligation hereunder of the Company to issue and sell the
Preferred Shares and Warrants to the Purchaser is subject to the satisfaction or
waiver, at or before the Closing, of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a) Accuracy of Purchaser’s Representations and Warranties.  The representations
and warranties of the Purchaser shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
as of such date.
 
(b) Performance by the Purchaser.  The Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing.
 
 
11

--------------------------------------------------------------------------------

 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Purchaser, or any of the officers, directors or affiliates of the Purchaser
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(e) Delivery of Purchase Price.  The Purchase Price for the Preferred Shares and
Warrants shall have been delivered to the Company.
 
(f) Delivery of Transaction Documents.  The Transaction Documents shall have
been duly executed and delivered by the Purchaser.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Purchase
the Securities.  The obligation hereunder of the Purchaser to acquire and pay
for the Preferred Shares and Warrants is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below.  These
conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b) Performance by the Company.  The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing Date.
 
(c) No Suspension, Etc.  Trading in the Company’s Common Stock shall not have
been suspended by the Commission or the OTCQB Market (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
(“Bloomberg”) shall not have been suspended or limited, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the good faith and reasonable judgment of the
Purchaser, makes it impracticable or inadvisable to purchase the Preferred
Shares or Warrants.
 
(d) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Certificate of Designation of Rights and Preferences.  Prior to the Closing,
the Certificate of Designation in the form of Exhibit B attached hereto shall
have been filed with the Secretary of State of Florida.
 
(g) Opinion of Counsel, Etc. At the Closing, the Purchaser shall have received
an opinion of counsel to the Company, dated the date of the Closing, in the form
of Exhibit D hereto, and such other certificates and documents as the Purchaser
or its counsel shall reasonably require incident to the Closing.
 
(h) Certificates.  At or prior to the Closing, the Company shall have executed
and delivered to the Purchaser the certificates (in such denominations as the
Purchaser shall request) for the Preferred Shares and the Warrants being
acquired by the Purchaser at the Closing (in the denominations as the Purchaser
shall request).
 
 
12

--------------------------------------------------------------------------------

 
(i) Resolutions.  The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to the Purchaser (the “Resolutions”).
 
(j) Reservation of Shares.  As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and exercise of the
Warrants, a number of shares of Common Stock equal to the aggregate number of
Conversion Shares and Warrant Shares issuable upon conversion of the Preferred
Shares and exercise of the Warrants to be issued pursuant to this Agreement and
the payment of dividends on the Preferred Shares as provided in the Certificate
of Designation.
 
(k) Officer’s Certificate.  The Company shall have delivered to the Purchaser a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
 
(l) Material Adverse Effect.  No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
ARTICLE V
 
Stock Certificate Legend
Section 5.1 Legend.  Each certificate representing the Preferred Shares and the
Warrants (along with any Conversion Shares and Warrant Shares), and, if
appropriate, securities issued upon conversion thereof, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER OF THE SECURITIES SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
In connection with any transfer of Conversion Shares and Warrant Shares, the
Company agrees to reissue certificates representing any of the Conversion Shares
and Warrant Shares, without the legend set forth above, if at such time, prior
to making any transfer of any such securities, such holder thereof shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request.  Such proposed transfer and
removal will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Conversion Shares or Warrant Shares, as the case may be,
under the Securities Act is not required in connection with such proposed
transfer and the shares may subsequently be resold without any limitations or
restrictions, (ii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required and the shares may
subsequently be resold without any limitations or restrictions, or (iii) the
holder provides the Company with reasonable assurances that such security can be
sold pursuant to Rule 144 under the Securities Act without limitation or the
Company’s requirement to be current in its filings pursuant to Rule 144(c); and
(b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto.  The Company will respond to any such notice from a
holder within five (5) business days.  In the case of any proposed transfer
under this Section 5.1, the Company will use reasonable efforts to comply with
any such applicable state securities or “blue sky” laws, but shall in no event
be required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company.  The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement.  Whenever a certificate representing the Conversion Shares or
Warrant Shares is required to be issued to the Purchaser without a legend, in
lieu of delivering physical certificates representing the Conversion Shares or
Warrant Shares (provided that a registration statement under the Securities Act
providing for the resale of the Conversion Shares is then in effect), the
Company shall cause its transfer agent to electronically transmit the Conversion
Shares to the Purchaser by crediting the account of the Purchaser or the
Purchaser's Prime Broker with the DTC through its Deposit/Withdrawal at
Custodian (“DWAC”) system (to the extent not inconsistent with any provisions of
this Agreement) provided that the Company and the Company’s transfer agent are
participating in DTC through the DWAC system.


 
13

--------------------------------------------------------------------------------

 
ARTICLE VI
 
Indemnification
Section 6.1 Company Indemnity.  The Company agrees to indemnify and hold
harmless the Purchaser (and its respective directors, officers, managers,
partners, members, stockholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchaser as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein.
 
Section 6.2 Indemnification Procedure.  Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided that, the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified
party.  In the event that the indemnifying party advises an indemnified party
that it will contest such a claim for indemnification hereunder, or fails,
within thirty (30) days of receipt of any indemnification notice to notify, in
writing, such person of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the indemnified party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim.  In any event, unless and until the indemnifying party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the indemnified party’s costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder.  The indemnified party shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification required by this
Article VI shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the indemnified party
irrevocably agrees to refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.  The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.
 
ARTICLE VII
Miscellaneous
Section 7.1 Fees and Expenses.  Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that, the
Company shall pay all actual attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Purchaser in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at the Closing and shall not exceed
$20,000 and (ii) any amendments, modifications or waivers of this Agreement or
any of the other Transaction Documents.
 
Section 7.2 Specific Enforcement, Consent to Jurisdiction.
 
(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or any of the other Transaction Documents and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.
 
 
14

--------------------------------------------------------------------------------

 
(b) Each of the Company and the Purchaser (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each of the Company and the Purchaser
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.3 Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.  No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the holders of at least fifty-one percent (51%) of the Preferred
Shares then outstanding, and no provision hereof may be waived other than by an
a written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Preferred Shares
then outstanding.  No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents or holders of Preferred Shares, as the
case may be.
 
Section 7.4 Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first
occur.  The addresses for such communications shall be:
 
If to the Company:
Alliqua, Inc.
2150 Cabot Boulevard West
Langhorne, PA 19047
Attention: Chief Executive Officer
Tel. No.:  (215) 702-8550
Fax No.:  (215) 702-8535
   
with copies to:
Rick A. Werner, Esq.
Haynes and Boone, LLP
30 Rockefeller Plaza
26th Floor
New York, NY 10112
Tel. No.: 212-659-4974
Fax No.: 212-884-8234
   
If to Purchaser:
Crossover Healthcare Fund, LLC
101 Arch St., Suite 2010
Boston, MA 02110
Attention: Daniel Carlson
Tel No.: (617) 532-6459
Fax No.: (617) 532-6402

 
 
15

--------------------------------------------------------------------------------

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.5 Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 7.6 Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Subject
to Section 5.1 hereof, the Purchaser may assign the Preferred Shares and its
rights under this Agreement and the other Transaction Documents and any other
rights hereto and thereto without the consent of the Company.
 
Section 7.8 No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10 Survival.  The representations and warranties and covenants of the
Company and the Purchaser shall survive the execution and delivery hereof and
the Closings hereunder.
 
Section 7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or scanned electronic mail (e-mail) attachment, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile or scanned signature were the original thereof.
 
Section 7.12 Publicity.  Except as otherwise provided in this Agreement, the
Company agrees that it will not disclose, and will not include in any public
announcement, the name of the Purchaser without the consent of the Purchaser
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.
 
Section 7.13 Severability.  The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
Section 7.14 Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Conversion Shares, the Warrants, the Certificate of Designation and
the other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
ALLIQUA, INC.
         
 
By:
/s/ Brian Posner            Name: Brian Posner       Title:   Chief Financial
Officer          

 
 
 




 
17

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGE TO ALLIQUA, INC.
SECURITIES PURCHASE AGREEMENT
 
Accepted and Agreed as of the date first above written:



 
CROSSOVER HEALTHCARE FUND, LLC
         
 
By:
/s/ Daniel F. Carlson
     
Name: Daniel F. Carlson
     
Title:   Chief Operating Officer
         


 
 


 
18

--------------------------------------------------------------------------------

 


EXHIBIT D to the
SECURITIES PURCHASE AGREEMENT FOR
ALLIQUA, INC.


FORM OF OPINION OF U.S. COUNSEL




1. The Purchase Agreement constitutes the valid and binding obligation of the
Company, enforceable against it in accordance with its terms.


2. Assuming that they are each duly completed, executed and delivered in
compliance with the terms and conditions of the Purchase Agreement, the Warrants
constitute the valid and binding obligations of the Corporation, enforceable
against it in accordance with their terms.


3. The execution and delivery by the Corporation of, and performance by the
Corporation of its agreements in, the Transaction Documents will not violate
Applicable Laws.


4. No consent, approval, waiver, license, or authorization or any other action
by or filing with any governmental authority is required under Applicable Laws
in connection with the execution and delivery by the Company of, and performance
by the Company of its agreements in, the Transaction Documents to which it is a
party, except for those already obtained or completed or expressly contemplated
in the Transaction Documents to be performed after the date hereof.


5. It is not necessary, in connection with the offer, sale and delivery of the
Preferred Shares to the Purchaser under the Purchase Agreement, to register the
Preferred Shares under Section 5 of the Securities Act.


6. It is not necessary, in connection with the offer, sale and delivery of the
Warrants to the Purchaser under the Purchase Agreement, to register the Warrants
under Section 5 of the Securities Act.

 
19

--------------------------------------------------------------------------------